Citation Nr: 1200495	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 04-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to service connection for low back strain. 

3. Entitlement to service connection for nose bleeds.

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for bilateral lower extremity numbness.

6. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The appellant served with the National Guard to include active duty for training from February 1976 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board has rephrased the appellant's claim for a nervous condition and/or an anxiety disorder as one claim for entitlement to service connection for an acquired psychiatric disorder, to include all of her  psychiatric diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of service connection for a back disorder, nose bleeds, and an acquired psychiatric disorder were remanded to the RO via the Appeals Management Center (AMC) in September 2005 for further development. 

In September 2008, the Board denied all of the appellant's claims. She appealed her case to the U. S. Court of Appeals for Veterans Claims ("Court") and in a March 2011 Memorandum Decision, the Court vacated and remanded the September 2008 decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the appellant's claims. 

After the Court vacated and remanded the Board's September 2008 decision, the Board sent the appellant and her attorney a June 2011 letter informing them that additional evidence could be submitted. The letter informed them that if they submitted additional evidence directly to the Board, a waiver of initial RO consideration would be required if they wished the Board to review the evidence de novo. 38 C.F.R. § 20.1304(c) (2011). In November 2011, the appellant's attorney submitted new private medical records from several different health care providers without a waiver of initial RO consideration. 

As a result, this case must be remanded to the RO, as additional evidence in support of the appellant's claims was submitted to the Board in November 2011 without the appellant's waiver of initial consideration of this material by the RO. In these circumstances, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence. See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 7104 (2010); 38 C.F.R. § 20.1304(c) (2011). 

Additionally, the appellant has not been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). On remand, the RO must send a letter to the appellant informing her of the five elements of a service connection claim, including disability ratings and effective dates. 

Accordingly, the case is REMANDED for the following action:

1. Issue a corrective VCAA notice letter, meeting the requirements of Dingess (cited above), specifically regarding the assignment of disability ratings and effective dates in service connection claims. 

2. Ascertain if the appellant has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the appellant should be notified and the record clearly documented. 

3. Review all new evidence submitted to the Board without a waiver in connection with the claims on appeal.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



